DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-5,8,9, species A, figs. 4-5,7 in the reply filed on 7/7/2021 is acknowledged.  The traversal is on the ground(s) that applicant amended claims 10,21,22,25 to depend from either claim 1 or claim 9, thus, there is now unity of invention. In addition, the specification has been amended to reflect that all of the figures are directed to the same invention, thus, species A and B are directed to the same single inventive concept. 
 	This is found persuasive, thus, the restriction has been withdrawn due to the amended claims and specification. Claims 1-5,8-12,14,16,17,19-25 are pending and will be examine herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,5,8,12,14,17,24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	For claim 5, the limitation of “preferably” is unclear because is the limitation following “preferably” being claimed or not? In addition, the limitation of “and/or” is indefinite because it creates various scenarios.
 	For claim 8, the limitation of “and/or” is indefinite because it creates various scenarios.
	For claim 12, the limitation of “optionally” is unclear because is the limitation following “optionally” being claimed or not? In addition, the limitation of “…electrically charge fog…” is unclear if the fog is referring back to the fog as claimed in claim 1, to which claim 12 depends on, or another fog? It is suggested, but not limiting to, that applicant amend the limitation to state “the fog” or “said fog” if referring to the same fog as in claim 1. 
	For claim 14, the limitation of “optionally” is unclear because is the limitation following “optionally” being claimed or not? In addition, the limitation of “…electrically charge fog…” is unclear if the fog is referring back to the fog as claimed in claim 1, to which claim 12 depends on, or another fog? It is suggested, but not limiting to, that applicant amend the limitation to state “the fog” or “said fog” if referring to the same fog as in claim 1.
	For claim 17, the limitation of “optionally” is unclear because is the limitation following “optionally” being claimed or not?

Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,9,11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (KR-101211246, as cited on form PTO-1449). Note, a machine translation has been provided and will be referred to herein. 
For claim 1, Kim discloses an aeroponic propagator for the cultivation of plants, the aeroponic propagator comprising: a fogging system (150,120) for supplying fog within the aeroponic propagator, wherein the fogging system comprises a droplet generator (150), the droplet generator comprising at least one outlet (figs. 2-3, not labeled but can be seen in the figures on top of ref. 150 where droplet M comes out of), and the droplet generator being configured such that in use each at least one outlet ejects one droplet of liquid at a time (page 8 states “Droplet generator 150 generates a fine droplet (M), the droplet (M) is moved to the top and supplied to the seeds (A) and plants (B). Seeds germinate by absorbing the culture, and after germination, leaves and roots are in contact with the droplets and moisturized”, emphasis on “a fine droplet M”). 
	For claim 2, Kim discloses wherein there are multiple outlets, and the outlets are arranged in an array (figs. 2-3, the outlets where droplets M come out of are in a circular array).  
	For claim 4, Kim discloses wherein the aeroponic propagator comprises a root chamber (figs. 1,3, the lower chamber where ref. 110 is located), and a foliage chamber (figs. 1,3, the upper chamber where the foliage are located), separated from the root chamber, and the fogging system is configured to supply fog to the root chamber and/or the foliage chamber (as shown in fig. 3).  
	For claim 9, Kim discloses a method of supplying fog within an aeroponic propagator, the method comprising generating droplets (M) to form the fog using a droplet generator (150) comprising at least one outlet (figs. 2-3, not labeled but can be seen in the figures on top of ref. 150 where droplet M comes out of), wherein the generation step comprises generating one droplet of liquid at a time from each at least 
	For claim 11, Kim discloses wherein the aeroponic propagator comprises a root chamber (figs. 1,3, the lower chamber where ref. 110 is located), and a foliage chamber (figs. 1,3, the upper chamber where the foliage are located), separated from the root chamber, and the fogging system is configured to supply fog to the root chamber and/or the foliage chamber (as shown in fig. 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (as above) in view of Jiangsu (CN103621393, as cited on form PTO-1449). Note, a machine translation has been provided and will be referred to herein.
For claim 3, Kim is silent about wherein the droplet generator comprises a piezoelectric actuator which is configured to control the ejection of droplets from the at least one outlet.  
	Jiangsu teaches an aeroponic propagator comprising a droplet generator (fig. 1) comprises a piezoelectric actuator (the piezoelectric vibrator and its parts as described in various excerpts in the translation) which is configured to control the ejection of droplets from the at least one outlet. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a piezoelectric actuator as taught by Jiangsu in the droplet generator of Kim, in order to provide “increased atomization quantity, simplified piezoelectric vibrator structure, reduced size, easily install. Driving voltage is low and operating efficiency is high, driving voltage 5-12V, and in addition, circuit does not generate heat substantially, droplet sizes can be grown in real time according to crop, and demand is intelligent to be regulated and safety reliability high” as stated in Jiangsu. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (as above).
 	For claim 5, Kim is silent about wherein the droplet generator is configured to eject: a) droplets having a diameter of less than or equal to approximately 40 µm, or preferably less than or equal to approximately 30 µm, or more preferably, less than or equal to approximately 20 µm; 5MM/edApplication No.: 16/076,221Docket No.: 3711-000263-US-NP-02 b) droplets having a diameter in the range of approximately 0.1 µm to approximately 40 µm, or preferably from approximately 0.5 µm to approximately 30 µm; and/or c) approximately at least 1000 droplets per second from each at least one outlet.  It would have been obvious to one having ordinary skill in the .
Claims 8,22,23,25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (as above) in view of Huang et al. (US 20140047582 A1).
 	For claim 8, Kim teaches a reservoir (110) of liquid for use by the droplet generator to generate droplets. However, Kim is silent about wherein the liquid comprises RNA, nitrogen fixing bacteria, and/or a hormone and/or a chemical to promote detachment of produce from cultivated plants.  
	Huang et al. teach RNAs that promote root growth composition comprising a liquid that includes the RNA.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include RNA as taught by Huang et al. in the liquid of Kim in order to promote better root growth as taught by Huang et al.
. 
Claims 10,12,14,16,21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (as above) in view of Wilson (US 20140259920 A1).
 	For claim 10, Kim is silent about wherein in use the fogging system is configured to electrically charge the fog.  
	Wilson teaches a propagator comprising a vapor system that is configured to electrically charge the vapor (fig. 9, para. 0040,0169). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to configure the fogging system of Kim to electrically charge the fog as taught by Wilson, in order to “regulate metabolic processes in cells and tissues, directing electricity into or onto plant structures may further stimulate these same processes. In doing so, plants may become more resistant to cold temperatures, diseases and other pathogens” as taught by Wilson in para. 0104.
 	For claim 12, Kim is silent about wherein in use the fogging system is configured to electrically charge fog supplied to the root chamber, optionally wherein fog supplied to the root chamber is negatively charged.  
	In addition to the above, Wilson teaches the vapor system is configured to electrically charge fog supplied to the root chamber (as explained in the above), optionally wherein fog supplied to the root chamber is negatively charged (para. 0103). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to configure the fogging system of Kim to electrically charge the fog supplied to the root chamber, optionally wherein fog supplied to the root 
	For claim 14, Kim is silent about wherein in use the fogging system is configured to electrically charge fog supplied to the foliage chamber; optionally wherein fog supplied to the foliage chamber is positively charged.  
	In addition to the above, Wilson teaches the vapor system is configured to electrically charge fog supplied to the foliage chamber; optionally wherein fog supplied to the foliage chamber is positively charged (para. 0103). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to configure the fogging system of Kim to electrically charge the fog supplied to the foliage chamber, optionally wherein fog supplied to the foliage chamber is positively charged as taught by Wilson, in order to “regulate metabolic processes in cells and tissues, directing electricity into or onto plant structures may further stimulate these same processes. In doing so, plants may become more resistant to cold temperatures, diseases and other pathogens” as taught by Wilson in para. 0103, 0104.
	For claim 16, Kim is silent about at least one electrically charged device, wherein the aeroponic propagator is configured to pass the fog through the at least one electrically charged device to alter the electrical charge of the fog.  
	In addition to the above, Wilson teaches the vapor system comprising at least one electrically charged device (fig. 9), wherein the propagator is configured to pass the 
	For claim 21, the limitation has been explained in the above claim 10, thus, please see above. 
Claims 17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Wilson as applied to claims 1,10,16 above, and further in view of Jiangsu (as above).
 	For claim 17, Kim as modified by Wilson further teaches wherein the aeroponic propagator comprises an elongated structure (fig. 2 of Kim, the propagator 150 is elongated tubular structure) with a first end and a second end. 
	However, Kim as modified by Wilson is silent about wherein the aeroponic propagator comprises multiple electrically charged devices which are arranged such that fog being charged passes successively through each of the electrically charged devices; wherein the fogging system comprises a blowing device configured to move the fog from the first end towards the second end, and wherein the multiple electrically charged devices are arranged along the elongated structure such that fog is charged by 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have multiple electrically charged devices of Kim as modified by Wilson which are arranged such that fog being charged passes successively through each of the electrically charged devices,  since it is has been held that mere duplication of the essential working parts of a device (Wilson teaches one electrically charged device but it is the user’s preference to have more than one duplicate electrically charged devices depending on how big the chamber or if the system is used for multiple chambers) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	In addition to the above, Jiangsu teaches the fogging system comprises a blowing device (9) configured to move the fog from the first end towards the second end. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a blowing device as taught by Jiangsu in the fogging system of Kim as modified by Wilson, in order to provide better distribution of the droplets. 
	The combination of Kim as modified by Wilson and Jiangsu would result in wherein the multiple electrically charged devices (as taught by Wilson and duplicating the devices) are arranged along the elongated structure such that fog is charged by each of the electrically charged devices as it is moved along the length of the elongated structure (as taught by the blowing device of Jiangsu blowing the droplets for better distribution).  

	In addition to the above, Jiangsu teaches the fogging system comprises at least one blowing device (9) configured to move the fog. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include a blowing device as taught by Jiangsu in the fogging system of Kim as modified by Wilson, in order to provide better distribution of the droplets.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Wilson as applied to claims 1,10 above, and further in view of Huang et al. (as above).
 	For claim 20, Kim as modified by Wilson (emphasis on Kim) teaches a reservoir (110) of liquid for use by the droplet generator to generate droplets. However, Kim as modified by Wilson is silent about wherein the liquid comprises RNA, nitrogen fixing bacteria, and/or a hormone and/or a chemical to promote detachment of produce from cultivated plants.  
	Huang et al. teach RNAs that promote root growth composition comprising a liquid that includes the RNA.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include RNA as taught by Huang et al. in the liquid of Kim as modified by Wilson in order to promote better root growth as taught by Huang et al.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Huang et al. as applied to claims 1,22 above, and further in view of Bailey et al. (US 20100257634 A1).
 is silent about wherein the liquid is lipophilic with a range with a partition coefficient logPoktanowater between approximately -5 and 5 and more preferably between approximately 0 and 3.
Bailey et al. teach a composition comprising RNA and lipophilic molecules (para. 0073). It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to include lipophilic molecules as taught by Bailey et al. in the composition of Kim as modified by Huang et al. in order to better penetrate the RNA into the root for enhancing root growth, since the lipophilic molecules are used to better penetrate cellular membranes without active transport mechanisms as taught by Bailey et al. 
Kim as modified by Huang et al. and Bailey et al. is silent about the lipophilic being with a range with a partition coefficient logPoktanowater between approximately -5 and 5 and more preferably between approximately 0 and 3. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the lipophilic of Kim as modified by Huang et al. and Bailey et al. be with a range with a partition coefficient logPoktanowater between approximately -5 and 5 and more preferably between approximately 0 and 3, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. NOTE that since the range includes 0, technically, the range does not exist. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Son T Nguyen/Primary Examiner, Art Unit 3643